Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
       Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
       303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, e-mail
       corrections@appellate.courts.state.ak.us.



                THE SUPREME COURT OF THE STATE OF ALASKA

ADAM SAGERS,                                    )
                                                )        Supreme Court No. S-14843
                       Appellant,               )
                                                )        Superior Court No. 4FA-08-01781 CI
               v.                               )
                                                )        OPINION
COLLEEN SACKINGER,                              )
                                                )        No. 6864 – February 14, 2014
                       Appellee.                )
                                                )

               Appeal from the Superior Court of the State of Alaska,
               Fourth Judicial District, Paul R. Lyle, Judge.

               Appearances: Adam Sagers, pro se, Fairbanks, Appellant.
               Margaret O’Toole Rogers, Foster & Rogers, LLC, Fairbanks,
               for Appellee.

               Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
               Bolger, Justices.

               MAASSEN, Justice.

I.     INTRODUCTION
               Adam Sagers appeals the superior court’s award of physical and legal
custody of his minor son to the boy’s mother, Colleen Sackinger. Adam contends that
the superior court abused its discretion in denying a continuance of trial, that it clearly
erred in its factual findings, and that it abused its discretion in conditioning unsupervised
visitation on Adam’s completion of a psychological evaluation. Adam also contends that
the trial judge was personally biased against him. Finding no error, we affirm the
judgment below.
II.    FACTS AND PROCEEDINGS1
              Adam Sagers and Colleen Sackinger are the parents of a five-year-old son.
Colleen has two other children with her husband, Joseph Sackinger, from whom she is
separated.   Adam and Colleen began living together in 2006.             Adam exhibited
controlling tendencies from the start; he called Colleen derogatory names, limited her
contacts with male acquaintances, and harassed her at work. In one incident he cut all
the telephone and computer cords in the home after seeing a picture of a male friend on
Colleen’s computer. Following another argument in 2007, Colleen, fearing for her
safety, tried to leave the home with her children. Adam blocked the doorway, forcing
her to push him out of the way. She fled to a women’s shelter.
              Adam ransacked the home in her absence, destroying household items and
nearly all of Colleen’s personal property. He collected everything belonging to her that
he considered to be sexual in nature and burned it in the front yard.
              In May 2007 Colleen learned she was pregnant. Adam moved back in with
her in January 2008. He took care of Colleen during the remainder of her pregnancy but
refused to leave after their son was born. In May 2008 Colleen obtained a domestic
violence restraining order against Adam and ejected him from her home with the
assistance of the police. Adam filed this suit shortly thereafter, seeking custody of their
son.
              Trial was originally set for June 2009. The court continued trial until
February 2010 to allow Adam to address what he claimed to be a life-threatening lung



       1
              The history of the parties’ relationship is taken from the trial court’s
findings of fact following the custody trial.

                                           -2-                                       6864
condition. The parties twice more continued trial by stipulation before setting the date
for February 2011. The court then continued the trial three times pending the resolution
of Adam’s criminal domestic violence case. The court granted a last continuance, to
June 2012, when Adam asserted that he needed a hernia operation.
             At the pretrial conference at the end of May 2012, Adam requested another
continuance on grounds that he was recovering from pneumonia. The court refused to
grant the continuance without testimony from a doctor. On the day trial was to begin,
Adam presented a note from a physician’s assistant, who wrote that Adam suffered from
a “serious medical condition” which “should preclude his court activity for at least one
week.” The court refused to continue the trial without medical testimony that it was
necessary to do so.
             The physician’s assistant testified telephonically that Adam had recently
had pneumonia, and that as of the preceding Friday he still had symptoms indicating that
he was not yet fully recovered. The court also heard from Colleen, who testified that,
according to her son, he and Adam had been bike-riding all day the day before and had
then gone to “the go-carts in North Pole” until late in the evening. The physician’s
assistant testified that given Adam’s condition it would have been inappropriate for him
to engage in vigorous activity, and that if he was able to bicycle with his son he should
be able to participate in court proceedings. The court then made an oral finding that
Adam was exaggerating the effects of his pneumonia. The court nonetheless granted
Adam a 24-hour continuance to recover — his seventh continuance.
             The next day Adam appeared in court unable or unwilling to speak and
communicated by passing notes to the court. The court reiterated its finding that Adam’s
claims of illness were not credible. After the court declined to communicate with Adam
through note-passing, trial began with Adam initially refusing to speak. Before long he
regained enough of a voice to restate requests that the judge recuse himself and to make

                                           -3-                                     6864

other objections that had already been overruled, and he repeatedly coughed into the
microphone in what the court found to be an attempt to disrupt testimony that harmed his
case. When he left the courtroom a few times to “get some air,” trial proceeded in his
absence, the court having warned him about the consequences and then reiterating for
the record its finding that Adam was faking the extent of his illness. Less than two hours
into the trial, Adam gathered his things and left the courtroom for the rest of the day; the
trial continued without him.
              The next morning Adam filed a motion for reconsideration of the court’s
ruling that he was faking his illness. The court denied the motion, reiterating its findings
that Adam appeared able to speak despite his claims to the contrary, that his cough
seemed to occur selectively, and that his weekend recreational activities belied his
condition. Adam again left the courtroom and did not return.
              As trial continued, the court heard testimony from the court-appointed
custody investigator, counseling center officials who had interviewed the family
members, and Colleen, all of whom testified that Adam was abusive, unstable, and
controlling. The Office of Children’s Services (OCS) had referred Adam and Colleen
to Fairbanks Counseling and Adoption, and one of its counselors, Randy Lewis, testified
as an expert in diagnosing and treating mental health conditions. He testified that he had
provisionally diagnosed Adam with oppositional defiant disorder and definitively
diagnosed him with narcissistic personality disorder, and that these behavioral disorders
impeded Adam’s parenting ability. The custody investigator, Greg Galanos, was
qualified as an expert in custody investigations and mental health issues. He reviewed
the counselor’s notes and testified that the identified disorders would make it difficult for
Adam to co-parent with Colleen and would impede his ability to recognize and attend
to the needs of their son. Galanos and a program manager at Fairbanks Counseling and
Adoption, Linda Huffaker, both testified about Adam’s history of domestic violence.

                                            -4-                                        6864

Galanos testified that Adam should undergo a complete psychological evaluation, and
he recommended that Adam should receive only short, supervised visitation until that
was done. Colleen testified about the abuse described above.
             Based on this testimony the superior court found that Adam had a history
of domestic violence that triggered the statutory presumption against awarding him
custody, citing the incidents in which he cut the computer and telephone cables in the
home, blocked the doorway, and destroyed Colleen’s personal property. The court
granted Colleen sole legal and primary physical custody and granted Adam supervised
visitation two days each week, three weeks out of every month, for four to six hours each
visit. The court also ruled that Adam would be eligible for unsupervised visitation only
after he had completed a psychological evaluation.
             Adam appeals the court’s denial of his motions for continuance, its award
of custody to Colleen, its requirement that he complete a psychological evaluation before
being allowed unsupervised visitation, and its denial of his motion that the judge recuse
himself.
III.   STANDARD OF REVIEW
             We “will not disturb a trial court’s refusal to grant a continuance unless an
abuse of discretion is demonstrated. An abuse of discretion exists when a party has been
deprived of a substantial right or seriously prejudiced by the lower court’s ruling.”2 The
court will consider “the particular facts and circumstances of each individual case to
determine whether the denial was so unreasonable or so prejudicial as to amount to an
abuse of discretion.”3

       2
            Greenway v. Heathcott, 294 P.3d 1056, 1062 (Alaska 2013) (internal
quotation marks and footnotes omitted).
       3
             Id. (quoting Bigley v. Alaska Psychiatric Inst., 208 P.3d 168, 183 (Alaska
                                                                          (continued...)

                                           -5-                                      6864
                “The superior court has broad discretion in its determination of child
custody. We will not set aside a lower court’s child custody determination unless its
factual findings are clearly erroneous or unless it abused its discretion.”4 We will set
aside factual findings as clearly erroneous “only ‘when our review of the entire record
leaves us with a definite and firm conviction that a mistake has been made.’ ”5 We will
find an abuse of discretion for custody and visitation decisions “if the trial court
considered improper factors, or improperly weighted certain factors in making its
determination.”6
                We review de novo the question of whether a judge appears biased, which
is assessed under an objective standard.7 We review for an abuse of discretion the denial
of a motion to disqualify an allegedly biased judge.8




      3
          (...continued)
2009)).
      4
                Cusack v. Cusack, 202 P.3d 1156, 1158-59 (Alaska 2009).
      5
              Id. at 1159 (quoting Millette v. Millette, 177 P.3d 258, 261 (Alaska 2008))
(internal quotation marks omitted).
      6
                Id. (quoting Millette, 177 P.3d at 261).
      7
             Griswold v. Homer City Council, 310 P.3d 938, 941 n.6 (Alaska 2013)
(“On the separate issue of whether, given the circumstances, reasonable people would
question the judge’s ability to be fair, the proper standard of review is de novo —
because ‘reasonable appearance of bias’ is assessed under an objective standard.”)
(quoting Phillips v. State, 271 P.3d 457, 459 (Alaska App. 2012)).
      8
             Greenway v. Heathcott, 294 P.3d 1056, 1062-63 (Alaska 2013) (“We
review denial of a motion to disqualify a judge for abuse of discretion.”).

                                             -6-                                   6864

IV.    DISCUSSION

       A.	    The Superior Court Did Not Abuse Its Discretion When It Denied
              Adam’s Request To Continue The Trial Because Of Illness.
              We have stated that a party’s claimed illness “does not ipso facto require
that a continuance be granted”; the trial court must balance the “competing goals [of]
prompt resolution of litigation on [the] one hand, and a fair opportunity for all parties to
present their cases on the other.”9 Under this test a party’s illness requires a continuance
“only to the extent that the illness prejudices the party’s case by preventing him from
adequately preparing for or participating in trial.”10 Thus, it was not enough in this case
for Adam to show that he was sick or even that a medical professional thought it best that
he not attend trial; a superior court does not abuse its discretion when it orders a sick
litigant to proceed with trial if the litigant is “capable of participating in trial without
serious risk to his life or well-being.”11
              Adam argued that his in-court symptoms and the testimony of the
physician’s assistant who had treated him showed that he was unable to participate in
trial. But the witness’s testimony failed to establish Adam’s claim for two reasons. First,
although the physician’s assistant had originally recommended that it would be “better
if [Adam] had a week to recover from pneumonia,” he never stated that courtroom
activity would pose a serious risk to Adam’s health. And second, he modified his
original recommendation after hearing that Adam had gone bicycling the day before,




       9
            Azimi v. Johns, 254 P.3d 1054, 1060 (Alaska 2011) (internal quotation
marks and footnotes omitted).
       10
              Id.

       11
              Id.


                                             -7-	                                     6864

testifying that if Adam was able to do that, he should be able to participate in the trial as
well.
              Furthermore, even if the medical testimony had unequivocally supported
Adam’s claim, it is the superior court’s task to weigh the evidence, and we give
particular deference to the trial court’s rulings based on the demeanor of witnesses.12
The trial judge in this case, Judge Paul R. Lyle, carefully and repeatedly described for
the record his contemporaneous observations of Adam’s appearance, conduct, and
demeanor; this record greatly aids our appellate review of the issue. In concluding that
Adam was feigning the symptoms of his illness, Judge Lyle noted that Adam’s demeanor
was no different than on days when he was well; that Adam appeared able to speak when
he really wanted to, despite his note-passing; and that he coughed only during testimony
that was damaging to his case. Judge Lyle also credited Colleen’s testimony that Adam
was able to speak in a normal voice outside the courtroom. We see no clear error in the
judge’s finding that Adam’s claim of serious illness was not credible, and we therefore
conclude that there was no abuse of discretion in the court’s refusal to continue the trial
yet again on the basis of that claim.
        B.	   Adam Has Waived The Argument That The Superior Court Erred In
              Failing To Order Further Discovery From Colleen.
              Adam argues that his discovery rights were violated because Colleen never
provided “any admission, productions, or any expert reports,” specifically “any statement
or diagnosis by the Fairbanks Counseling and Adoption, Randy Lewis, Linda Huffacker,
or OCS regarding Mr. Sagers.” Adam does not identify when he requested this
information, the efforts he took to obtain it in the superior court, or how the alleged lack
of disclosure affected his preparation for trial. We do not ordinarily address arguments


        12
            Millette at 177 P.3d 261 (Alaska 2008) (quoting Ebertz v. Ebertz, 113 P.3d
643, 646 (Alaska 2005)).

                                            -8-	                                       6864
that are cursorily briefed.13 Adam’s allegation of discovery abuses is too vague for
review, and we consider it waived.
       C.	    The Superior Court Did Not Abuse Its Discretion In Awarding Colleen
              Custody.
              Adam argues that the superior court abused its discretion in granting
custody to Colleen because it based its decision “on false pretense with no physical or
factual proof.” To the contrary, the superior court based its decision on testimony by an
OCS employee, family counselors, a child custody investigator, and Colleen. Adam’s
decision not to give testimony rebutting Colleen’s case was his own decision, made
against the strong advice of the superior court that he make an effort to support his
position. The superior court addressed each of the best interests factors in its written
decision, and its findings of fact were based on the evidence and not clearly erroneous.
              1.	    Evidence of Adam’s behavioral issues and abuse
              Adam argues that the superior court clearly erred in finding that he had
behavioral disorders and a violent past. Specifically, he attacks the superior court’s
reliance on the testimony of Galanos, the custody investigator, arguing that Galanos
lacked “[c]oncrete evidence to support what he said was true.”
              But the court did not clearly err in finding otherwise. Galanos met several
times during his investigation with Adam, Colleen, and their son. He reviewed the
records kept by OCS and the family’s counselors. He was qualified as an expert in child
custody recommendations and mental health issues. He based his recommendation on
his in-person interactions with the parties, his review of relevant documents, and his
expertise. His testimony was probative of the parties’ relative parenting abilities and the
court did not err in considering it.


       13
            See Aviation Assocs., Ltd. v. TEMSCO Helicopters, Inc., 881 P.2d 1127,
1130 n.3 (Alaska 1994).

                                           -9-	                                      6864
              Adam also argues that the superior court erred in crediting the testimony
of employees of Fairbanks Counseling and Adoption. When Galanos cited the center’s
records as evidence of Adam’s behavioral issues, Adam objected on the ground that “I
never spoke to them ever once. They don’t know who I am.” But even if Adam’s
unsworn factual assertion — made in the context of a spoken objection — was sufficient
to create a factual dispute as to the veracity of the counselors’ testimony, the superior
court did not clearly err in finding that Adam had been seen by the center. Both
counselors testified that they had personally met with Adam, and they provided details
of the timing and duration of their visits. Huffaker testified that the center had recorded
62.75 hours of in-home consultation with Adam and Colleen in late 2006 and early 2007.
Lewis confirmed that he had met with Adam twice in February 2007. The superior court
found the counselors’ testimony to be generally “credible and persuasive.” It did not
clearly err when it chose to credit the sworn testimony of the two counselors over
Adam’s unsworn denial that the counseling had ever occurred.
              Adam also appears to argue that the superior court clearly erred in ignoring
the testimony of Dana Pictou, a clinician at a behavioral health clinic. Pictou testified
at an earlier proceeding in 2008 that Adam had once sought help from Pictou’s clinic for
dealing with his grief after witnessing a fatal accident. According to Adam, Pictou
testified that psychiatrists at the clinic found him to be “stable and normal.” But in fact
Pictou merely testified that Adam had consulted with two other psychiatrists at the clinic
and that neither recommended any continuing course of anxiety medication. He did not
testify that Adam was “stable and normal,” as Adam contends. The superior court did
not clearly err when it failed to cite this ambiguous, four-year-old testimony as evidence
of Adam’s mental stability, especially given the overwhelming and contemporaneous
evidence that Adam continued to have serious mental health issues.



                                           -10-                                      6864

              2.     Evidence of violence and substance abuse in Colleen’s household
              Adam also argues that the superior court abused its discretion by not
considering “all issues [regarding the child’s] safety with Colleen Sackinger and Joseph
Sackinger.” We again find that the superior court did not abuse its discretion and
adequately considered the relevant facts.
              Adam first contends that the superior court ignored issues of violence in the
Sackinger household. But although the superior court did not discuss the specific
allegations of domestic abuse, it did acknowledge that Colleen had once obtained a short-
term domestic violence restraining order against Joseph; it found that Colleen had
attended counseling and support groups to deal with her history of abusive relationships
and had thus “obtained the protective capacity she needs to recognize potential domestic
violence and to be a protective parent for her children”; and it found that Joseph had
successfully co-parented his other children. The court further observed that OCS
considered Joseph to be “a safe placement” and that there was no evidence he was
“presently a danger to his children.” Given the careful consideration the superior court
gave to this issue and given its resultant findings of fact, we see no abuse of discretion
in the way it weighed the domestic violence in Colleen’s past.
              Adam further argues, mistakenly, that the superior court “totally ignored”
Colleen’s past drug use. The superior court acknowledged that Colleen used drugs in the
past, but it also cited testimony that she was in “full remission” and that she did not
“presently ha[ve] either a drug or alcohol problem.” Both Galanos and Colleen testified
to that effect, and it was not clear error for the superior court to credit their testimony.
              Adam also argues that the court erred by ignoring testimony from 2009 that
Colleen had attacked him in front of their son. Adam apparently refers to the 2008
testimony of a neighbor who witnessed an argument between Adam and Colleen. But
the log notes from that earlier hearing indicate that while the neighbor saw both parties

                                            -11-                                      6864

shouting at each other, he “did not witness any physical stuff,” nor did he “see anybody
hit anybody.” Even if Adam had relied on this testimony during the custody trial — and
he does not claim that he did — it would not have been clear error for the superior court
to reject it as evidence of domestic violence perpetrated by Colleen against Adam.14
              Adam appears to argue in addition that the superior court erred in
concluding that the domestic violence presumption against custody applied to him,
because in a hearing held after the custody trial Colleen admitted that Adam had never
physically assaulted her. But if Adam hoped to attack the validity of the custody order
based on newly discovered evidence, the proper means for doing so was through a
motion for either a new trial under Alaska Civil Rule 59 or relief from judgment under
Alaska Civil Rule 60(b). This court will not weigh new evidence in the first instance.15
Any such motion would likely have been futile in any event; a successful post-judgment
attack based on newly discovered evidence must present evidence that was not available
at the time of trial,16 and Colleen was present and testified at trial. Adam did not cross-
examine her because he had voluntarily absented himself from the proceedings.17 The

       14
             The superior court also ruled that Adam “waived the opportunity” to
present allegations of domestic violence against Colleen “by voluntarily absenting
himself from trial,” an independent basis for rejecting Adam’s argument on this issue.
       15
              See Millette at 261 (quoting Ebertz at 646).
       16
             See Alaska R. Civ. P. 60(b); State, ex rel. Palmer Supply Co. v. Walsh &
Co., 575 P.2d 1213, 1221 (Alaska 1978).
      17
               Again, there is an alternative and independent basis for affirming the
superior court’s decision of this issue: Adam’s claim that he never physically assaulted
Colleen is irrelevant because the court’s finding that he had committed domestic violence
rested on the incidents in which he destroyed her property and placed her in fear of
physical injury. See, e.g., Stephanie F. v. George C., 270 P.3d 737, 750 n.35 (Alaska
2012) (“Placing another person in fear of imminent physical injury ‘by words or other
                                                                           (continued...)

                                           -12-                                      6864

superior court did not err in its application of the statutory presumption against Adam.
       D.	    The Superior Court Did Not Abuse Its Discretion By Requiring That
              Adam Undergo A Psychological Evaluation Before Having
              Unsupervised Visitation.
              Adam takes issue with the superior court’s requirement that he undergo a
psychological evaluation before he is allowed to have unsupervised visitation with his
son. While not directly refuting the reasons for this requirement, Adam contends that the
superior court showed bias when it failed to impose a similar requirement on Colleen.
              This argument is without merit for two reasons. First, Colleen had already
undergone a psychological evaluation voluntarily, after the custody investigator
recommended that each parent have one. Adam refused. Second, the court’s other
findings about the parents’ relative capacities to care for their son justified the court’s
continued concern. The superior court found that Adam was likely to surround his son
with “an atmosphere of conflict, paranoia, upset, anger[,] and stress if [he did] not obtain
mental health treatment,” whereas the court credited Galanos’s testimony that there were
“no concerns about Ms. Sackinger’s capability or willingness to meet[] [the child’s]
needs.” The court’s imposition of this condition on Adam, and not on Colleen, was well
supported by the evidence and not an abuse of discretion.
       E.	    The Judge Did Not Abuse His Discretion By Denying The Motion To
              Disqualify Him.
              Finally, Adam argues that Judge Lyle should have disqualified himself
because of his obvious bias against Adam, citing the judge’s failure to order further
discovery from Colleen, his finding that Adam was faking the symptoms of his illness,
and his reliance on Galanos’s testimony about Adam’s mental health. Having made


       17
       (...continued)
conduct’ is assault. . . . Assault is within the definition of ‘domestic violence.’ ” (citing
AS 25.90.010 and AS 18.66.990(3)(A))).

                                            -13-	                                      6864
several unsuccessful attempts to recuse Judge Lyle before trial, Adam made another oral
request in the midst of trial, apparently in response to the judge’s repeated observations
that Adam was feigning his illness and the judge’s admonition that trial would continue
regardless of whether Adam remained in the courtroom. But “[d]isqualification was
never intended to enable a discontented litigant to oust a judge because of adverse rulings
made.”18 “Mere evidence that a judge has exercised his judicial discretion in a particular
way is not sufficient to require disqualification.”19 Having upheld the various rulings
that Adam claims were the result of judicial bias, we conclude that the judge, under an
objective standard, did not appear biased against Adam and did not abuse his discretion
in declining to disqualify himself.
V.     CONCLUSION
              We AFFIRM the superior court’s custody decision.




      18
              Wasserman v. Bartholomew, 38 P.3d 1162, 1171 (Alaska 2002 )(footnote
and internal quotation marks omitted).
       19
              State v. City of Anchorage, 513 P.2d 1104, 1112 (Alaska 1973), overruled
on other grounds by State v. Alex, 646 P.2d 203, 208 n.4 (Alaska 1982) (alteration and
internal qutoation marks omitted).